Citation Nr: 1538010	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  08-22 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for a right knee condition, from October 1, 2006, to May 29, 2009. 

2. Entitlement to an increased rating in excess of 30 percent for a right knee condition, to include status-post total knee replacement (TKR), from July 1, 2010.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1978 to February 1981 and from May 1988 to October 1998. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran a temporary total rating based upon convalescence following right knee surgery, from June 12, 2006, to September 30, 2006, and continued the 10 percent rating thereafter.  In February 2010, the RO granted the Veteran a temporary total rating based upon convalescence following right knee surgery, from May 29, 2009, to June 30, 2010, and granted a 30 percent rating thereafter.  Thus, because the Veteran was in receipt of a 100 percent rating from June 12, 2006, to September 30, 2006, and from May 29, 2009, to June 30, 2010, and those ratings are the highest available under the rating schedule, the Board has framed the issues on appeal to address the periods in which the Veteran was not in receipt of a 100 percent rating, as stated on the title page.

By way of procedural history, the Board previously remanded this claim in March 2012 for further development, to include affording the Veteran with another VA Compensation and Pension (C&P) examination. The Board finds that the RO/AOJ has substantially accomplished the development directed in the previous remand, and the claims are properly before the Board for appellate review. 

A review of the Veterans Benefits Management System (VBMS)/Virtual VA was conducted. 

The issue of entitlement to an increased rating in excess of 30 percent for a right knee condition, status-post TRK, from July 1, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

The Veteran's service connected right knee disability, from October 1, 2006, to May 29, 2009, was productive of X-ray evidence of advanced degenerative joint disease (DJD), pain, swelling and flare-ups, with some indication of effusion and a meniscus tear. The range of motion of the Veteran's right knee was limited to 140 degrees of flexion and normal extension, with objective signs of pain. The Veteran, however, also suffered from additional functional loss due to pain and flare-ups. 


CONCLUSIONS OF LAW

1. The criteria for a rating of 20 percent, but not higher, for a right knee condition, between October 1, 2006, and May 29, 2009, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5260 (DC) (2015); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

2. A separate 10 percent rating is warranted under diagnostic code 5259. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), DC 5259 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

The RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

Increased Ratings - In General 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014). In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. See 38 C.F.R. § 4.2. It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders. VA's General Counsel interpreted that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding. See VAOPGCPREC 23-97. Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban, 6 Vet. App. at 262.

In VAOPGCPREC 9-98, VA's General Counsel reiterated that, if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59. In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion. For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion. Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261. The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, at 592. Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). As will be further explained below, in making the determination for a higher rating than that currently assigned for the Veteran's claimed conditions, the Board notes that it took into account the Veteran's complaints of pain, and was cognizant of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Increased Rating - Right Knee Condition, from October 1, 2006, to May 29, 2009

The Veteran contends that his service connected right knee disability is more severe than his current rating of 10 percent during the relevant time period. Specifically, the Veteran contends that throughout this period, his right knee condition manifested with severe pain, swelling, flare-ups, and subjective giving way. The Board finds that evidence of record shows only a slightly diminished range of motion for flexion, but he has functional loss due to pain and flare-ups as contemplated under DeLuca. 8 Vet. App. at 206-07. Therefore, the Veteran's disability more closely approximates the criteria for a rating of 20 percent.  

Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and noncompensable where flexion is limited to 60 degrees. 38 C.F.R. § 4.71(a). Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 
10 percent disabling where extension is limited to 10 degrees; and noncompensable where extension is limited to 5 degrees. 38 C.F.R. § 4.71(a).

Under Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings, as it has been here, for the Veteran's left knee, is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, as it is here, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups. A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes. 38 C.F.R. § 4.71(a).

As discussed above, in the RO's September 2007 rating decision, the Veteran was granted a 100 percent disability rating for a period for surgical convalescence following his right knee surgery in 2006. In that same decision, the RO assigned the Veteran a 10 percent rating following that period, starting from October 1, 2006, based on the Veteran's remaining diagnosed condition of DJD of the right knee. The Board notes that a review of the competent evidence of record, which includes a C&P examination, private and VA treatment records, and lay statements, reveals that while the Veteran's right knee condition shows only slight limitation of range of motion, with no indication of instability, ankylosis, or dislocation, he did suffer from flare-ups and constant pain that produces additional functional loss. 

During the relevant period, the Veteran was afforded a VA C&P examination for his right knee in September 2007. During this examination the Veteran reported that he experienced pain, instability, giving out, and flare-ups. The Veteran noted that he experienced flare-ups several times a week, especially after prolonged walking or standing, and such episodes could last up to a day. The examiner noted that the Veteran was receiving injections in his knee for his pain, but without much result, and that the only way to alleviate pain was to not bear any weight on that knee. On examination, the examiner noted tenderness, crepitus and grinding; no evidence of instability, ankylosis, subluxation or dislocation were found. Range of motion testing reveals right knee flexion limited to 140 degrees, with normal extension, however, objective signs of pain was show by the Veteran throughout; repetitive testing revealed no additional limitations. Additional X-ray diagnostic of the Veteran's right knee showed advanced degenerative changed as well as a meniscus tear in the Veteran's right knee. 

The Board notes that VA and private medical treatment records in the Veteran's claims file, along with the lay statements and testimony from the Veteran, largely support the findings in the September 2007 VA examination. In private examination reports, along with VA treatment record for the relative time period leading up to May 2009, show treating physicians all noting a slightly limited range of motion, with a diagnosis of advanced arthritis. See Private Treatment Records, dated November 2008 and May 2009; see also VA Treatment Records, dated October 2007, May 2008, August 2008 and April 2009. No instability, effusion, ankylosis or dislocation was noted in any of the reports despite the Veteran's assertions of giving-out. Other medical treatment records in the claims file largely consists of treatment for pain of with little comment or objective data of range of motion testing.

The Board does note that, throughout the claims period, the Veteran has consistently expressed the pain and disability he experiences because of his right knee disability, and how such causes him functional problems in everyday life. Indeed, the Veteran noted during his September 2007 examination that his flare-ups cause him not only great pain, but also he would not be able to bear weight on that knee, and would just need to let it rest. During that examination, the Veteran reported that his knee condition is so bad that he cannot walk 150 feet or stand for over 15 minutes before his pain would start to increase. 

The Board notes that during his examination, the VA examiner noted explicitly that the Veteran's functional limitations during a flare-up could not be assessed since the Veteran was not having a flare-up during the examination. However, the examiner did note that the Veteran's right knee condition did in-fact caused him functional loss in areas such as chores, shopping, exercise, and would prevent activities such as sports. Overall, the condition would have significant effects on the Veteran's daily life. 

As noted above, under the appropriate diagnostic code for limitation of motion for the knee, Diagnostic Code 5260 assigns a non-compensable, zero percent rating for a knee condition that is limited to 60 degrees of flexion. 38 C.F.R. § 4.71(a), DC 5260. A 10 percent rating, in which the Veteran current holds, is only warranted if flexion is limited to 45 degrees or less. Id. Even considering the Veteran's diminished range of motion during his September 2007 examination of 120 degrees of flexion, and no extension the Veteran's condition would only warrant a non-compensable rating. 

However, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences additional functional loss due to pain and flare-ups, to include those factors not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7.  These provisions are to be considered in conjunction with the Diagnostic Codes. See Johnson v. Brown, 9 Vet. App. 7 (1996).

Here, the Veteran was initially granted a 10 percent rating for his right knee, which is not warranted by the objective standards for limitation of motion. See  38 C.F.R. § 4.71(a), DC 5260 & 5261. Nor is a 10 percent rating warranted any longer, under the diagnostic code for instability, as he was rated under previously, as the evidence of record no longer show any evidence of instability in the Veteran's right knee. However, the Board finds that the evidence has continuously shown that the Veteran's right knee condition has caused functional loss to the Veteran's daily activities. Likewise, the evidence also shows the Veteran suffering from flare-ups that cause additional functional loss after any prolonged standing or walking, to a degree in which he can no long bear weight on his right knee. 

Therefore, the Board finds that while the Veteran's objective results of range of motion does not warrant a rating in excess of 10 percent under the applicable diagnostic code, such a rating fails to contemplate factors laid out in 38 C.F.R. § 4.59, or DeLuca, 8 Vet. App. 202, and does not contemplate the additional functional loss due to pain described herein. Accordingly, the Veteran's right knee condition warrants the next applicable rating of 20 percent, as contemplated by Deluca, 8 Vet. App. 202, and the Veteran's claim for an increased rating for this relevant period of time must be granted. 

In addition, a separate 10 percent rating is warranted under diagnostic code 5259, as the Veteran has evidence of a symptomatic meniscal tear.  However, a 20 percent rating under DC 5258 is not warranted, because the evidence does not show "frequent" episodes of locking, pain and effusion.  

Extraschedular Consideration

The Board considered whether this claims should be referred for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b , which is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

There is a three-step inquiry for determining entitlement to an extraschedular rating. Thun v. Peake, 22 Vet. App, 111 (2008). First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.

The Board does not find that referral for an extraschedular rating is warranted. He complains of pain in his knee, and associated symptoms. He has limited motion and stiffness. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule. The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion. See 38 C.F.R. § 4.71a , DCs 5256, 2560, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension). For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45 , 4.59; Mitchell, 25 Vet.App. at 37 . In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. In short, there is nothing exceptional or unusual about the Veteran's knee disability, and the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115 . For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met. 38 C.F.R. § 3.321(b)(1) (2015). 

Moreover, any remaining symptomatology not captured by the rating criteria should not be evaluated under what can be at best described as a vague and impossible to apply standard, which is bound to lead to inconsistent and ultimately unfair results. Rather, the correct course of action is to rate any separate and distinct symptoms, using the rating schedule, perhaps with one or more separate ratings. See Copeland v. McDonald, 27 Vet. App. 333, 338 (2015).    

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

In other words, the Secretary has, through various regulations, created procedural mechanisms to account for all symptoms and effects arising from service-connected conditions.

ORDER

Entitlement to an increased rating of 20 percent, but not higher, for a right knee condition, from October 1, 2007, to May 29, 2009, is granted. 

A separate 10 percent rating is granted under diagnostic code 5259.

REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's remaining claim for increased rating for his right knee condition, from July 1, 2010. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

The Veteran was afforded a VA C&P examination for his claim for increased rating for his right knee condition, for the relevant period, in October 2012, nearly three years ago. The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination. See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time, without evidence of worsening, does not require a new examination); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). In this case, however, further allegations of a diminishing/changing condition regarding the Veteran's right knee condition have been set forth by the Veteran since that examination. Specifically, the Veteran has asserted a further diminished ability to walk or stand for a prolonged period of time, and generally be able to conduct daily activities without increased pain or flare-ups.

The Veteran has also consistently asserted that his right knee condition, after his TKR in 2009, has progressively worsened. To this end, the Veteran submitted several lay statements from his father and close friends, whom all have attested to the physical limitations the Veteran experience as a result of his disabilities. While these statements do not specifically note the Veteran's right knee condition as the only cause of diminished function, they do, however, indicate a potential for a worsening condition in the Veteran's right knee. Viewing the evidence in the best light for the Veteran, such lay evidence, the Board finds, is sufficient to trigger the VA's responsibility to provide a new examination, especially considering that the last examination was provided nearly three years ago.  

The Board notes that, where an increase in the disability rating is at issue for an already service-connected disability, as it is here, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination. Weggerman v. Brown, 5 Vet. App. 281 (1993). As noted above, not only is this last examination temporally remote, but the Veteran has also asserted that his condition has worsened since the previous VA examination. The Board finds that in light of these allegations of an increased in the severity of the Veteran's service-connected right knee condition, the Veteran's 2012 VA examination no longer reflects the Veteran's current level of disability regarding his condition. Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's claim of an increased rating for his right knee condition, from July 1, 2010. See Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed right knee condition that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. Once the above has been accomplished, arrange for the Veteran's claims file, and a copy of this remand to be reviewed by an appropriate VA examiner to determine the current nature and severity of the Veteran's right knee condition, status-post TKR, to include a current diagnosis. 

Of particular note, the examiner is called upon to opine as to if the Veteran is experiencing chronic residuals from his right knee TKR, to include severe painful motion and/or weakness.  

a. The examiner must review all medical evidence associated with the claims file. 

b. All testing deemed necessary should be performed.

c. A complete rationale for any opinion expressed should be included in the examination report. 

4. The RO/AOJ should review the reports prepared by examiner, and if the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the examinations and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claim. If the determination of the claims remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


